Citation Nr: 1500018	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-19 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for a bilateral knee disability has been received.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to a rating in excess of 10 percent for service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983, from June 1984 to September 1989, and from December 1989 to October 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO increased the Veteran's low back disability rating to 10 percent, but  continued to deny his service connection claim for a bilateral knee disability on the basis that no new and material evidence had been submitted.  In February 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in July 2012.  The RO issued a supplemental statement of the case (SSOC) in August 2013. 

By way of background, the Veteran's bilateral knee claim was originally denied in an April 1996 rating decision.  The Veteran did not file an appeal to this denial.  Instead, in May 2010, he filed another service connection claim for a bilateral knee disability.  

In March 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  In conjunction with the hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  See  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The Board notes that in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran.  While the VBMS does not contain any documents at the moment, the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal, except for a copy of the March 2014 hearing transcript.

The Board's decision reopening the claim for service connection for a bilateral knee disability is set forth below.  The claim for service connection for bilateral knee disability, on the merits, and the increased rating claim are addressed in the remand following the order.  These matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
 
2. In an April 1996 decision, the RO denied the claim for service connection for a bilateral knee disability; although notified of the denial and of his appellate rights in a May 1996 letter, the Veteran did not initiate an appeal, nor was evidence received during the one-year period following notification of the denial, or subsequent additional service records received.
 
3. Evidence associated with the claims file since the April 1996 denial of the claim for service connection for a bilateral knee disability includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. The April 1996 decision in which the RO denied service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2. As pertinent evidence received since the April 1996 denial is new and material, the criteria for reopening the claim for service connection for a bilateral knee disability are met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a bilateral knee disability, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

At the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran's original claim for service connection for a bilateral knee disability was denied by the RO in an April 1996 rating decision.  The evidence of record at that time consisted of Veteran's service treatment records (STRs).  The RO essentially denied the claim on the basis that there was no record showing a chronic knee disability subject to service connection.

Although notified of the denial in a letter dated in May 1996, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the April 1996 denial of service connection for a bilateral knee disorder is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his bilateral knee disability claim in May 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the April 1996 decision includes additional VA treatment records, multiple private treatment records, Veteran's statements in addition to other lay statements, and the transcript of the March 2014 Board hearing.     

A July 2009 report from Fentress Health Systems notes some small joint effusion, some anterior subcutaneous edema, and mild degenerative joint disease for the right knee.  The examiner did not offer any opinion as to the etiology.  

A July 2010 report from the Upper Cumberland Orthopedic Surgery indicates that the Veteran was suffering from bilateral knee pain.  The examiner noted that the Veteran had pain if he is kneeling down or getting up and down out of chair or floor.  It was noted that the Veteran had some clicking and popping.  The physical examination showed that at his knees, the Veteran had tenderness of the lateral facet of the patella bilaterally.  The left knee was worse than the right.  He also had a positive patellofemoral grind sign, some lateral mal-tracking, and a little increase of his Q-angle.  The x-rays revealed minimal osteoarthritic changes.  The assessment was bilateral patellofemoral osteoarthritis.     

A September 2010 note from the Upper Cumberland Orthopedic Surgery includes an assessment of   bilateral patellofemoral chondromalacia.  It was noted  that the Veteran was using braces, and that as long as he wore the brace, he was pretty much asymptomatic.      

In a February 2014 statement, Dr. Allred noted that when the Veteran flexed his knees, he had limited range of motion with pain.  It was also noted that the Veteran had some swelling and arthritic type abnormalities.  The assessment was chronic persistent knee pain.  The examiner further stated that the repetitive movement of having to climb steel decks in service could be the contributing factor.  

During his March 2014 Board hearing, the Veteran stated that when he was stationed on a ship during service, most of his days were not 8-hour days, but they were more than 20-hour days and that he was climbing steel decks with a ladder and his knees did not get any "recuperation."  See Hearing Transcript, p. 10.  Furthermore, in a June 2010 statement, the Veteran's wife stated that she had noticed the increase in the pain medication that the Veteran was taking in order to relieve the pain in his knees so that he could work.   

The Board finds that such newly received evidence-in particular, the medical evidence and the Veteran's testimony-provides a basis for reopening the claim for service connection for a bilateral knee disability.  In this regard, the evidence is "new" because it was not before the RO at the time of the April 1996 rating decision, and is not duplicative or cumulative of evidence previously of record as it shows a diagnosis of a bilateral knee disability and a suggestion of a relationship to service.  In this regard, the April 1996 decision denied service connection for a bilateral knee disability on the basis that there was no chronic knee condition that was related to service.  The newly received evidence reveals, however, that the Veteran has diagnoses of patellofemoral osteoarthritis, and bilateral patellofemoral chondromalacia.  The new evidence is also material because Dr. Allred suggests that the Veteran's climbing steel decks in service could be a contributing factor for his chronic knee pain, , which  in turn, suggests  that the Veteran may have  bilateral knee disability related to service.  Thus, when considered along with the Veteran's oral and written assertion, this evidence raises a  reasonable possibility of substantiating the Veteran's service connection claim; at a minimum, it triggers the Secretary's duty to assist by obtaining  a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).    


Under these circumstances, the Board concludes that, as new and material evidence has been received, the Veteran's claim of entitlement to service connection for a bilateral knee disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a bilateral knee disability has been received, to this limited extent, the appeal is granted.


REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for a bilateral knee disability; however, a review of the record reflects that additional development of the reopened claim, on the merits, along with the claim for higher rating for service-connected lumbar spine disability, is warranted.  .

 VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2014).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

With respect to the matter of service connection for bilateral hearing loss,  the Board finds that the RO should arrange for an examination and medical opinion in connection with the reopened claim. As indicated, the statement from Dr. Allred seems to suggest that the constant climbing of stairs in service may have contributed to the Veteran's knee problems.  However, Dr. Allred's opinion is vague and is not supported by a clear rationale.  Thus, while sufficient to reopen the claim, Dr. Allred's opinion is inadequate to grant the claim, on the merits.  As such, a VA examination to obtain a more definitive medical opinion-based on consideration of all pertinent evidence, and supported by complete, clearly-stated rationale-is needed to resolve this claim.  

With regard to the issue of entitlement to a rating in excess of 10 percent for service-connected lumbar spine disability, the Veteran's most recent VA spine examination was in June 2010; that examiner subsequently provided an addendum opinion in September 2010    The Veteran has asserted that his disability has increased in severity since his last examination.  Moreover, in his claim for higher rating, the Veteran referenced "degenerative disk[sic] disease" and not the lumbar strain for which service connection was granted.  Private medical records document not only range of motion findings that tend to reflect a decrease in range of motion of the lumbar spine (when later results are compared with those obtained on VA examination in June 2010), but include MRI results indicating disc herniation and other evidence documenting assessments of disc disease, nerve root impingement and radiculopathy.  Notably, in a September 2010 addendum, the June examiner opined that it was less likely than not that current "degenerative changes" are related to the Veteran's service-connected lumbar strain; this opinion is unclear and incomplete.  Recent records include no diagnosis or finding of lumbar strain.  

The Board thus finds that an examination-with medical findings responsive to the applicable rating criteria-is  needed to assess the severity of the Veteran's service-connected lumbar spine disability.  Given questions raised in the record as to diagnosis (characterization), and the nature of the service-connected disability, the examiner should provide  medical findings clarifying all current lumbar spine disorders, and whether any current degenerative disorder represents a more appropriate characterization for, or a progression of, the lumbar spine disability for which service connection was granted.   See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, on remand, the AOJ should arrange for the Veteran to undergo VA examinations of his knee and  lumbar spine, by appropriate medical professionals.    The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of the reopened and/or increased rating claim(s).  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo  VA examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file currently includes Nashville VA Medical Center (VAMC) outpatient treatment records for the Veteran's back dated through September 2010.  However, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Nashville VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran for his back since September 2010, and all available records from the same facility for his knees, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3)  (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining for service connection on appeal.

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain from the Nashville VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran for his knee disability, and all records dated since September 2010 for his back disability.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA of his knees,  by an appropriate physician at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current knee disability(ies).

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to the Veteran's military service-to include constantly going up and down stairs therein, as alleged. 

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence, to include the Veteran's assertions of continuing symptoms since service.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate medical professional, at a VA medical facility.

The contents of the entire claims file (paper and electronic) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clarify all relevant diagnoses with regard to the Veteran's lumbar spine disability.  In this respect, the examiner should specifically state whether the Veteran has degenerative disc disease (DDD), degenerative joint disease (DJD) , and/or lumbar strain.  

If DDD and/or DJD is/are diagnosed, for each diagnosis,   the examiner should opine whether the diagnosis represents a more appropriate characterization for, or a prof, or state as to whether the diagnosis is evidence of a progression of the Veteran's lumbar spine disability, or whether it is simply a recharacterization of the Veteran's service-connected lumbar spine disability.   

If the examiner diagnoses multiple lumbar spine disabilities, he or she should indicate whether it is medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected spine disabilities.  

The examiner should identify all chronic neurological manifestations of the service-connected lumbar spine disability, to include radiculopathy.  For each identified manifestation, the examiner should indicate whether such manifestation constitutes a separately ratable disability; and, if so, should provide an assessment of the severity of the manifestation as mild, moderate, moderately severe, or severe.

The examiner should also conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Further. the examiner should  indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

If the examiner diagnoses degenerative disc disease as a more appropriate characterization for, or progression of, service-connected lumbar spine disability, then, considering all orthopedic and neurological findings, the examiner should render findings appropriate for evaluating the disability as intervertebral disc syndrome (IVDS), commenting as to the total duration and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months: (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

Finally, the examiner should indicate whether, considering all pertinent lay and medical evidence, there has/have been any change(s) in the severity of the service-connected lumbar spine disability since May 10, 2009 (one year prior to the May 10, 2010 claim for increase).   If so, the examiner should identify the approximate date(s) of any such change(s), and provide an assessment of the severity of the disability for each date.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility. 

7.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled in conjunction with reopened claim, in adjudicating the claim for service connection for bilateral knee disability, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the claims file after the last adjudications) and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


